Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 27, 2020.  As directed by the amendment: claim(s) 1 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 7, filed October 27, 2020, with respect to the 35 U.S.C. 112 rejection of claims 1-11 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-11 has been withdrawn. 
Applicant's arguments filed October 27, 2020 have been fully considered but they are not persuasive. The applicant principally argues that a person of ordinary skill in the art would not combine Friedman and Quinn due to the system of Quinn already having GPS technology. The examiner respectfully disagrees.  While the applicant is correct that both Friedman and Quinn both have GPS technology, the prior art Friedman is utilized to teach that the system can utilize sensors that not only utilize a physiological sensor with GPS but also sensors that are solely used for GPS only in addition to the physiological sensors, i.e. separate GPS and physiological sensors.  Furthermore, the application of the secondary art Friedman is essentially the motivation to use separation of parts of the sensor as it is already disclosed to have the physiological sensor and GPS in one unit in Quinn. In response to applicant's argument that the examiner's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 Secondly the applicant argues, that the combination of the prior art (but specifically Nawana doesn’t disclose the limitation “compare the location of the first wireless sensor to the positioned digital model of the first patient and associate the first physiological data to the first patient based upon the comparison.” The examiner again respectfully disagrees. While the applicant further argues that the prior art Nawana works in the opposite manner of the system disclosed in the specification, the examiner disagrees that it is in an opposite manner but agrees that Nawana has an extra step than the disclosed claim.  Nawana discloses in [0239]-[0241] a different order of the  specific tasks by first: associate the model to the markers placed on the users,  then digitally position…, compare the location…, and continually associating the physiological data.  Nawana discloses that this can be an automated process for use in a surgical OR setting so that the surgeons can constantly see the user’s model over the body of the user while performing surgery. Although, Nawana has an added step, the claims are currently written as a comprising steps and doesn’t preclude the use of art that has added steps. The processor of Nawana still discloses that it is configured to digitally position…, compare the location…, and associating the physiological data. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) See MPEP 2111.03 for further details.  Therefore as long as the processor is configured to achieve these three tasks the claim limitations have been met. The examiner is not convinced and therefore, the rejection has been maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 2018/0116560 A1) in view of Friedman (US 201200354217 A1) and  Nawana (US 2014/0081659 A1).
Regarding claim 1, Quinn discloses a system of wireless patient sensing (e.g. abstract, Fig 1; [0040]-[0042]), the system comprising: a first wireless sensor comprising a physiological sensor configured to obtain first physiological data from a first patient (e.g. Fig 1:102; [0043]); and a processor configured to determine a location of the first wireless sensor (e.g. [0091]; [0147]; [0151] Fig 4/5:406/506 the controller manages the operations of the sensors and the location receiver). Quinn does disclose the ability to locate a patient based on the GPS in the sensor (e.g. [0091]; [0147] Fig 4/5:416/516), 
However, Friedman discloses a system and method of using location technology to monitor a patient utilizing a patient location device configured to determine a location of the first patient from the patient location device (e.g. abstract; [0016]; [0023]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Quinn to incorporate the teachings of Friedman where some of the sensors are solely used to utilize a patient location device configured to determine a location of the first patient from the patient location device for the purpose of monitoring the ambulatory patterns of a patient recovering (e.g. abstract; [0004]-[0006]).
Furthermore, Nawana discloses a system and method for surgical planning, support and tracking wherein the processor positions a model of the first patient at the location of the first patient (e.g. [0239]-[0241]) and compares the location of the first wireless sensor to the positioned model of the first patient and associates the first physiological data to the first patient based upon the comparison (e.g. [0240]-[0241] the system allows reference markers to be mounted on the user/patient and the system tracks the markers and the procedure analysis module is configured to automatically adjust the overlay of the model in real time to make sure the model is in the anatomically correct location which utilizes a comparison of the markers to the actual model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Quinn to incorporate the teachings of Nawana wherein the processor positions a model of the first patient at the location of the first patient and compares the location of the first wireless sensor to the positioned model of the first patient and associates the first physiological data to the first patient based upon the comparison for the purpose ensuring proper visuals while monitoring the patient.
Regarding claim 3, Modified Quinn discloses where the patient location device comprises a plurality of cameras and the processor processes image data from the plurality of cameras to determine the location of the first patient (e.g. Nawana: [0254]; [0257]; [0263]).
Regarding claim 4, Modified Quinn discloses wherein the patient location device comprises at least one patient location beacon secured to the first patient (e.g. Friedman: 24 [0015] wireless device attached to the patient), the patient location beacon broadcasts a signal tracked by the processor to receive the location of the first patient (e.g. Friedman: 24 [0015]-[0016]; [0018]).
Regarding claim 5, Modified Quinn discloses wherein the model of the first patient is an anthropomorphic model (e.g. Nawana: [0240] lines 1-6 a 3-D model of the patient’s anatomy based on the images of the patient).
Regarding claim 6, Modified Quinn discloses wherein the first physiological data is associated to the first patient if the location of the first wireless sensor is within a Nawana: [0240]-[0241] the system allows reference markers to be mounted on the user/patient and the system tracks the markers and the procedure analysis module is configured to automatically adjust the overlay of the model in real time to make sure the model is in the anatomically correct location which utilizes a comparison of the markers to the actual model).
Regarding claim 7, Modified Quinn discloses wherein the model of the first patient incorporates anatomical data of the first patient to personalize the model to the first patient (e.g. Nawana: [0240] lines 1-6 a 3-D model of the patient’s anatomy based on the images of the patient).
Regarding claim 8, Modified Quinn discloses wherein the patient location device comprises a plurality of patient location beacons secured to the first patient (e.g. Friedman: 24 [0015]-[0016]; [0018] Quinn: [0091]; [0147]; Fig 1:102), each of the patient location beacons broadcasts signals tracked by the processor to receive the location of the first patient (e.g. Friedman: 24 [0015]-[0016]; [0018]).
Regarding claim 9, Modified Quinn discloses wherein the patient location beacons are placed at specific anatomical locations on the first patient (e.g. Quinn: Fig 1:102 [0155]) and the model of the first patient comprises measurements between the locations of the patient location beacons (e.g. Nawana: [0240]-[0241] the system allows reference markers to be mounted on the user/patient and the system tracks the markers and the procedure analysis module is configured to automatically adjust the overlay of the model in real time to make sure the model is in the anatomically correct location which utilizes a comparison of the markers to the actual model
Regarding claim 10, Modified Quinn discloses wherein the patient location device is a first patient location device and further comprising: a second patient location device configured to determine a location of the second patient (e.g. Friedman: abstract; [0016]; [0023]-[0026]); a second wireless sensor comprising a physiological sensor configured to obtain second physiological data from the second patient (e.g. Quinn: Fig 1:102; [0043] Figs. 7a-d; [0083]; [0112]-[0117]; [0126]); wherein the processor determines the location of the second wireless sensor and receives the location of the second patient (e.g. Quinn: [0091]; [0147]; [0151] Fig 4/5:406/506 the controller manages the operations of the sensors and the location receiver Friedman: abstract; [0016]; [0023]-[0026]) from the second patient location device, the processor positions a model of the second patient at the location of the first patient and compares the location of the second wireless sensor to the positioned model of the first patient and the second patient and associates the second physiological data to the first patient or the second patient based upon the comparison ( Nawana: [0026]; [0042]; [0239]-[0241] the system allows reference markers to be mounted on the user/patient and the system tracks the markers and the procedure analysis module is configured to automatically adjust the overlay of the model in real time to make sure the model is in the anatomically correct location which utilizes a comparison of the markers to the actual model). Furthermore, both the system of Quinn and Nawana disclose the ability to track and monitor multiple In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Nawana as applied to claim 1 above, and further in view of Bose (US 2015/0318015 A1).
Regarding claim 2, Modified Quinn is silent regarding further comprising a plurality of hubs, wherein the processor triangulates the location of the first wireless sensor based upon signals from the first wireless sensor received by at least two of the plurality of hubs.
However, Bose discloses a multi-sensor event detection system further comprising a plurality of hubs (e.g. [0047] two computers used in combination with the GPS device), wherein the processor triangulates the location of the first wireless sensor based upon signals from the first wireless sensor received by at least two of the plurality of hubs (e.g. [0047] lines 3-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Quinn to incorporate the teachings of Bose to have the system further comprising a plurality of hubs, wherein the processor triangulates the location of the first wireless sensor based upon signals from the first wireless sensor received by at least two of the plurality of hubs for the purpose of accurately locating the sensors and the patient at all times. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




Jessandra Hough							February 18, 2021
/J.F.H./Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792